OPINION
By THE COURT.
Submitted on motion of the plaintiff-appellee seeking an order dismissing the appeal on questions of law and fact for the reason that this Court has no jurisdiction to entertain such an appeal.
The record reveals that the action is one of forcible entry and detainer. which is not a chancery case, and therefore is appealable on questions of law only. See Kennedy v. Cardi, 52 Abs 193.
The motion will be sustained, but the case will be retained for determination on questions of iaw. The appellant will be granted leave to perfect such appeal in accordance with Supplement to Rule VII of this Court.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.